


110 HR 6871 RH: Expedited Funds Availability Dollar

U.S. House of Representatives
2008-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 592
		110th CONGRESS
		2d Session
		H. R. 6871
		[Report No.
		  110–917]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 11, 2008
			Mrs. Maloney of New
			 York (for herself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		
			December 9, 2008
			Additional sponsor: Mr.
			 Sherman
		
		
			December 9, 2008
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To amend the Expedited Funds Availability
		  Act to provide a 1-time adjustment in certain dollar amounts to account for
		  inflation over the 21 years since the enactment of such Act, to provide for
		  future adjustments of such amounts on a regular basis, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expedited Funds Availability Dollar
			 Limits Adjustment Act of 2008.
		2.1-time adjustment
			 of dollar amounts
			(a)Next business
			 day availabilitySection
			 603(a)(2)(D) of the Expedited Funds Availability Act (12 U.S.C. 4002(a)(2)(D))
			 is amended by striking $100 and inserting
			 $175.
			(b)Cash withdrawal
			 dollar limitThe first sentence of section 603(b)(3)(B) of the
			 Expedited Funds Availability Act (12 U.S.C. 4002(b)(3)(B)) is amended by
			 striking $400 each place such term appears and inserting
			 $700.
			(c)Effective
			 date
				(1)In
			 generalThe amendments made
			 by subsections (a) and (b) shall apply after the end of the 1-year period
			 beginning on the date of the enactment of this Act.
				(2)RegulationsBefore
			 the end of the 1-year period described in paragraph (1), the Board of Governors
			 of the Federal Reserve System shall prescribe such regulations as may be
			 necessary to implement the amendments made by this section.
				3.Subsequent
			 indexation of dollar amountsSection 607 of the Expedited Funds
			 Availability Act (12 U.S.C. 4006) is amended by adding at the end the following
			 new subsection:
			
				(f)Adjustment for
				inflation
					(1)In
				generalBefore the end of the
				6-year period beginning on the date of the enactment of the Expedited Funds
				Availability Dollar Limits Adjustment Act of 2008 and at least every 5 years
				after the expiration of such period, each dollar amount contained in sections
				603(a)(2)(D) and 603(b)(3)(B) shall be increased by an amount determined by the
				Board to be equal to—
						(A)such dollar
				amount, multiplied by
						(B)the cost-of-living
				adjustment for such period.
						(2)Cost of living
				adjustmentFor purposes of
				paragraph (1), the cost-of-living adjustment for any period is the percentage
				(if any) by which—
						(A)the published
				annual value of the Consumer Price Index for the calendar year preceding the
				date of the determination by the Board under paragraph (1), exceeds
						(B)the published
				annual value of the Consumer Price Index for the calendar year 2008.
						(3)Consumer price
				index definedFor purposes of paragraph (2), the term
				Consumer Price Index means the Consumer Price Index for
				all-urban consumers published by the Secretary of Labor.
					(4)RoundingIf any increase determined under paragraph
				(1) is not a multiple of $25, such increase shall be rounded to the nearest
				multiple of $25.
					(5)PublicationThe
				Board shall publish the adjusted amount for each dollar amount determined under
				paragraph (1) in the Federal Register promptly upon making such
				determination.
					(6)Effective
				dateThe adjusted amounts shall take effect at the end of the
				120-day period beginning on the date by which a determination is required under
				paragraph
				(1).
					.
		
	
		December 9, 2008
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
